      Case 1:20-cv-06657-VEC-KHP Document 37 Filed 10/26/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                           10/26/2020
 PANKAJ KUMUDCHANDRA PHDNIS,

                                      Plaintiff,                             ORDER

                        -against-                                   20-CV-6657 (VEC) (KHP)


  TATA AMERICA INTERNATIONAL
  CORPORATION,
                                      Defendant.


KATHARINE H. PARKER, United States Magistrate Judge.

       Plaintiff’s request to accelerate the date of the Initial Case Management Conference is

denied. Plaintiff also emailed this Court information purporting to pertain to settlement. No

settlement conference has been scheduled and no submissions were required. Plaintiff is

advised that all future submissions must be filed through the Court’s pro se office.

Submissions to this Court’s Chambers email address are not permitted except as ordered in

advance of a scheduled settlement conference. Any submissions provided to the court by email

will not be considered, unless the court in advance directs parties to email submissions.

       Plaintiff is encouraged to contact the pro se litigation clinic, NY Legal Assistance Group

with questions about procedures. See https://www.nylag.org/pro-se-clinic/


Dated: New York, New York
       October 26, 2020
                                             SO ORDERED.



                                             ________________________________
                                             KATHARINE H. PARKER
                                             United States Magistrate Judge
